El Juez Asociado Señor Marrero
emitió la opinión del Tribunal.
Luis Tamas Rivas perdió la vida accidentalmente mien-tras trabajaba para la Fajardo Sugar Co. Practicada por el Fondo del Estado la investigación de rigor, el Adminis-*803trador resolvió que el accidente era compensable, otorgó la totalidad de la indemnización ascendente a $3,302 a Francisco Cepeda Canales, supuesto padre del occiso,!1) como único dependiente de éste, e hizo constar en su resolución que “En cumplimiento de lo dispuesto en el art. 3 de la Ley de Compensaciones por Accidentes del Trabajo . . . por la presente se requiere a don Francisco Cepeda Canales, para que destine el importe de la compensación en todo o en parte a la compra de una finca y/o vivienda, a la adquisición de un negocio lucrativo o a cualquiera otra inversión que resulte provechosa ...” y que “mientras tanto se le pagará men-sualmente con cargo a la compensación a los fines de su sub-sistencia y con efecto retroactivo al mes inmediatamente posterior a la fecha de la muerte del obrero, la cantidad de $50 mensuales . . .”
Cecilia Rivas, hermana uterina del obrero, no estuvo con-forme y en su oportunidad apeló para ante la Comisión Industrial. Luego de una extensa vista, la Comisión resolvió que la única persona que dependía del interfecto al momento de su muerte lo era su citada hermana, y dictó resolución al efecto. Solicitó Cepeda Canales se reconsiderara esa reso-lución y al ser denegada su moción acudió ante nos con un recurso de revisión. Expedimos el auto y ahora insiste en que la Comisión erró (1) al admitir en evidencia deposicio-nes tomadas del expediente del Fondo del Seguro del Estado, sin brindarle a él la oportunidad de enfrentarse a los testigos •en su contra, así como (2) al limitar la aplicación de los arts. 142 y 143 del Código Civil (ed. 1930) a los descendientes con exclusión de los ascendientes legítimos.
Durante la vista celebrada ante la Comisión la aquí in-terventora Cecilia Rivas presentó como testigos a Juan En-rique Rivas, Inés Fellicier y Dolores Canales., Ella misma también declaró. Al finalizar el desfile de esa prueba oral ,su abogado manifestó que deseaba desglosar del expediente *804de la investigación practicada por el Fondo del Estado las declaraciones juradas tomadas por uno de los investigadores de éste y que una vez desglosadas ofrecía esas declaraciones en evidencia. El abogado del Fondo se opuso a ello tenaz y repetidamente, mas la Comisión, no obstante ello, admitió en evidencia las declaraciones así desglosadas. De su resolu-ción consta que al aquilatar toda la prueba que tenía ante sí la Comisión consideró no sólo la oral ofrecida por la ape-lante Cecilia Rivas, sino también las declaraciones de Modesto Dávila Rivera, Gregorio Salgado Rodríguez y Francisco Cepeda, ofrecidas por el propio recurrente, y las aludidas de-claraciones desglosadas. A virtud de la apreciación que hizo de toda esa prueba llegó a la conclusión, repetimos, de que la única dependiente del obrero fallecido lo era Cecilia Rivas.
La contención fundamental de Cepeda Canales es que al admitirse en evidencia las tantas veces mencionadas declara-ciones, se le privó de su derecho a contrainterrogar a los deponentes, siendo el fallo dictado contrario al debido pro-ceso de ley. Discrepamos del criterio así enunciado.
 En armonía con lo dispuesto por el art. 37 de la “Ley de Compensaciones por Accidentes del Trabajo” (Núm. 45 de 18 de abril de 1935, págs. 251, 321) : (2) “Los informes adquiridos en virtud de las disposiciones de esta Ley por la Comisión Industrial, por el Administrador del Fondo del Estado . . . serán considerados de carácter privado . . pero “Nada de lo contenido en este artículo se entenderá que prohíbe la inspección por la parte interesada o por su abogado de los informes y demás documentos relacionados con su caso.” Amparándose en el derecho así concedídole la apelante Cecilia Rivas solicitó de la Comisión que ordenara al Administrador' del Fondo le permitiera inspeccionar el expediente de la investigación por él practicada en el caso. La Comisión muy acertadamente así lo decretó.
*805Por otra parte, el art. 6 de la citada ley (3) contiene un Disponiéndose al efecto de “que los expedientes de investi-gación de casos de acuerdo con esta Ley, que se encuentren en poder del Administrador del Fondo del Estado, serán ad-misibles como evidencia por la Comisión Industrial.” Ante precepto tan claro y terminante, al ofrecérsele las declara-ciones que figuraban en el expediente del Fondo del Estado, debidamente desglosadas e identificadas, la Comisión no po-día hacer otra cosa que admitirlas en evidencia. Alemañy v. Comisión Industrial, 63 D.P.R. 601; cf. Negrón v. Corujo, 67 D.P.R. 398, 401. Además, al resolver la cuestión que ante sí tenía, la Comisión no podía hacer caso omiso de ellas, sino que era su deber considerar, como consideró, las mismas. Si las declaraciones a que hemos hecho referencia habían sido tomadas por un investigador del Fondo del Estado y servido de base a este último para llegar a la conclusión de que la única persona que dependía del occiso lo era Francisco Cepeda Canales, la presunción tenía que ser que tales decla-raciones resultaban adversas a la apelante Cecilia Rivas. No obstante, ella optó por ofrecerlas en evidencia en adición a la prueba testifical a que ya hemos hecho mención. Seme-jantes declaraciones, repetimos, eran claramente admisibles en evidencia. Si Cepeda Canales quería examinar con más amplitud a las personas a quienes esas declaraciones habían sido tomadas, fácil hubiera sido para él solicitar de la Comi-sión que citara a esas personas y que señalara otro día para oírlas. Montaner v. Comisión, 51 D.P.R. 460. No lo hizo así. Limitó su objeción a que las declaraciones no eran ad-misibles en evidencia, ya que él tenía derecho a contrainte-rrogar a esas personas, ofreciendo, además, la prueba oral de los testigos ya mencionados, incluyendo su propio testimonio. No vemos en verdad que la Comisión recurrida cometiera error de clase alguna al admitir en evidencia dichas decla-raciones.
*806El segundo error señalado tampoco fué cometido. Los arts. 142 y 143 del Código Civil, ed. 1930, definen qué se entiende por alimentos y quiénes están obligados a dárselos recíprocamente. Esos artículos nada tienen que ver con el caso que nos ocupa, no sólo porque a tenor de lo taxativamente dispuesto por los arts. 149 y 150 del mismo cuerpo legal la obligación de suministrarlos cesa con la muerte del obligado o del alimentista, sino también debido al hecho de que la materia aquí envuelta se rige por una ley especial. En este caso se trata de la muerte accidental de un obrero cuyo patrono estaba asegurado con el Fondo del Seguro del Estado. Al caso le es aplicable la referida “Ley de Compensaciones por Accidentes del Trabajo.”
Es innegable que ésa es una ley de dependencia. Así lo ha resuelto reiteradamente este Tribunal — véanse Montaner v. Comisión Industrial, 58 D.P.R. 267, 273; Rodríguez v. Comisión Industrial, 58 D.P.R. 111, 114; De Jesús v. Osorio, 65 D.P.R. 640, 643— . Véase también 58 Am. Jur., págs. 684, 685, sees. 161, 162.
Su art. 3, según fué enmendado por la ley núm. 284 de 15 de mayo de 1945, págs. 1037, 1049,' lo demuestra de ma-nera inequívoca. El contexto de éste reza, en lo esencial, así:

“Compensación en Casos de Muerte

“5. — Si como resultado de las lesiones o enfermedad, sufrida en las condiciones especificadas en el artículo 2 de esta Ley, ocurriere la muerte del obrero o empleado . . . sin que . . . dejare pariente alguno que de él dependiera para su subsisten-cia, ....
“Si el obrero o empleado dejare una viuda, padres, . . . cual-quiera de los cuales dependiera total o parcialmente para su subsistencia de lo que ganaba el obrero o empleado fallecido al tiempo de su muerte, .... Dicha compensación se distribuirá entre los parientes mencionados atendiéndose a la condición, ne-, cesidades, grado de parentesco y dependencia de cada uno, ....
“En defecto de las personas antes mencionadas, el padre o la madre de crianza, los hijos de crianza, o hermanos menores *807de diez y ocho (18) años, . . . que dependieren total o parcial-mente de lo que ganaba el obrero o empleado fallecido recibirán una compensación ....
“En defecto de las personas antes mencionadas, los herma-nos de crianza menores de diez y ocho (18) años de edad, . . . que dependieran principalmente de lo que ganaba él obrero o empleado fallecido, recibirán una compensación . . ; .” (Bas-' tardillas nuestias.)
La Ley de Compensaciones por Accidentes del Trabajo es, además, una ley de carácter especial. Conforme dispone el art. 12 del Código Civil “en las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las dis-posiciones de este Código.” La ley especial por la cual se rige este caso no contiene a este respecto deficiencia de clase alguna. Ella dispone de manera taxativa quiénes recibirán compensación en caso de que un obrero muera accidental-mente. Al hacerlo siempre habla de personas que dependie-ran del obrero o empleado fallecido para su subsistencia, o que “dependiera total o parcialmente para su subsistencia de lo que ganaba el obrero o empleado fallecido al tiempo de su muerte,” etc. La dependencia es una cuestión de hechos a ser determinada por el juzgador — en Puerto Rico la Co-misión Industrial en primera instancia — tomando en consi-deración todas las circunstancias que concurren en cada caso en particular. Cruz v. Comisión, 35 D.P.R. 1023, 1025; Bradbury’s Workmen’s Compensation, 3ra. ed., pág. 747; Schneider’s Workmen’s Compensation, ed. Permanente, vol. 9, pág. 19, sec. 1905; Weisgerber v. Workmen’s Compensation, 292 N. W. 627, 128 A.L.R. 1482, 1488; 13 A.L.R. 686; 30 A.L.R. 1253. La obligación legal de dar alimentos no es de por sí suficiente para establecer la dependencia. In re Konin, 202 P.2d 239, 241; Campbell’s Workmen’s Compensation, vol. 1, pág. 777, sec. 878; Bradbury’s, ob. cit., pág. 743. El hecho de que de acuerdo con el art. 143, inciso 4, del Có-digo Civil los padres y los hijos ilegítimos estén obligados recíprocamente a darse alimentos, no debe crear, ni crea, presunción alguna de dependencia.
*808 La dependencia de que habla la Ley de Compensaciones por Accidentes del Trabajo es una dependencia real, de presente, existente al momento mismo de la muerte del obrero. Schneider's, ob. cit., vol. 9, págs. 5 y 11, sees. 1901 y 1902. Si el presunto padre de Tamas Rivas no dependía realmente para su sustento diario de lo que ganaba su hijo, el mero hecho de que probada la paternidad ilegítima exista por ley la obligación de alimentarle, no crea presunción alguna de dependencia. La dependencia, repetimos, es una cuestión de hechos a ser determinada por el juzgador. Para demostrar que su presunto padre dependía para su subsistencia del obrero fallecido, no bastaba que el occiso le remitiera ocasionalmente pequeñas “compras.”
En Drouin v. Ellis C. Snodgrass Co., 23 A.2d 631, un tal Rosaire Drouin, quien se había casado en dos ocasiones, fa-lleció como resultado de un accidente del trabajo, dejando al momento de su muerte a su viuda y a un hijo de crianza, con quienes vivía, así como a una hija del primer matrimonio. La madre de esta última murió de parto y siendo ella recién nacida pasó a vivir con sus abuelos paternos en Canadá. El obrero occiso enviaba a esta hija ocasionalmente pequeñas cantidades de dinero para su sustento y en una ocasión pagó todos sus gastos durante el año que ella estuvo recluida en un convento. A la muerte accidental de su padre se presentó una reclamación en favor de la menor. Al resolverla en su contra el Tribunal Supremo del Estado de Maine se expresó así:
“Tanto en los informes orales como en los alegatos se in-siste, sin embargo, en que la obligación legal que tiene un padre de alimentar a su hijo menor de edad de por sí establece la dependencia estatutaria que da derecho al reclamante a per-cibir compensación. Esta contención es demasiado abarcadora. Cierto es que en esta jurisdicción un padre está obligado por ley a alimentar a su hij o menor de edad. Citas. Y que al dej ar de hacerlo así el estatuto fija severas penalidades. Citas. No obstante, la palabra dependencia, tal cual se usa en la Ley de Compensaciones por Accidentes' del Trabajo es algo distinto al *809derecho a recibir alimentos o al deber de un padre de suminis-trarlos. En ausencia de una autorización estatutaria expresa al efecto, generalmente se ha resuelto que una conclusión de de-pendencia no puede basarse exclusivamente en prueba de la re-lación de padre e hijo, sino que debe existir alguna prueba de probabilidad y de expectativa razonables de que el padre cum-plirá con su obligación y por ende, que tal obligación tendrá al-gún valor real y teórico.” (Bastardillas nuestras.)
En esta jurisdicción tenemos dos casos en los cuales se ha resuelto la cuestión en forma adversa a la contención del recurrente. Ellos son Vázquez v. Comisión, 35 D.P.R. 1012 y Cruz v. Comisión, supra. En el primero el hijo del recla-mante trabajaba como “volteador” de una finca. Mientras se encontraba desempeñando las funciones de su empleo se le escapó un tiro de la escopeta que portaba, cogiéndolo en el lado izquierdo. A consecuencia de ello falleció. Su padre entabló reclamación, alegando que dependía del obrero muerto. La prueba estableció que el hijo ganaba $15 al mes, que sos-tenía independientemente una querida y que la declaración del padre fué tan exagerada que la corte inferior estuvo jus-tificada en no darle crédito. Concluyó este Tribunal que no tenía duda de que “no se probó que el padre demandante dependía razonablemente del hijo para su sostenimiento.”
En el segundo de ellos — Cruz v. Comisión — el hijo del re-clamante falleció a consecuencia de un accidente ocurrídole mientras trabajaba como carpintero. La Comisión, después de investigar el caso, desestimó la reclamación del padre re-clamante fundada en que éste “no dependía en ninguna forma de lo que ganaba su hijo fallecido.” En la opinión emitida por este Tribunal se dijo:
“De todos modos, aunque se aceptara que José Cruz le diera en alguna ocasión dinero a su padre, de ello no podríamos esta-blecer la dependencia razonable de que habla la ley, pues no es bastante que Manuel Cruz meramente derívase algún provecho del salario de su hijo para llegar a esa conclusión . . . .”
*810El art. 11 de la ley tantas veces citada — núm. 45 de 1935 — según fué enmendado por la núm. 121 de 2 de mayo de 1940, pág. 729, preceptúa que:
“Cualquiera parte interesada podrá presentar copias certifi-cadas de una orden o decisión de la Comisión Industrial, de acuerdo con esta ley, contra la cual se haya radicado petición de revisión y haya recaído resolución de ésta, de la que podrá solicitarse revisión ante la Corte Suprema de Puerto Rico den-tro del término de quince (15) días después de su notificación; Disponiéndose, que dicha revisión solamente podrá concederse sobre cuestiones de derecho o apreciación de prueba cuando ésta sea de carácter pericial.” (Bastardillas nuestras.)
Tomando en consideración la prueba aducídale, la Comi-sión decidió quién dependía de Tamas Rivas al momento de su muerte y a esa persona le adjudicó la totalidad de la compensación por su muerte. Su conclusión a este respecto está ampliamente sostenida por la prueba. Aunque algunos de los fundamentos expuestos por ella en su resolución pueden haber sido erróneos, esa conclusión es correcta y debe ser sostenida. Cf. Sucn. Muñoz v. Cepeda, 72 D.P.R. 593, 607.

Debe confirmarse la resolución recurrida.


i1) Decimos supuesto padre porque de la prueba ofrecida se desprende ■que Cepeda Canales no era padre legítimo ni natural de Tamas Rivas, mas sí que había tenido relaciones con la madre de éste.


(2) La enmienda introducida a este artículo por la Ley núm. 185 de 2 de mayo de 1952 (págs. 385, 389) no alteró en forma alguna la parte citada del mismo.


(3)Por la Ley núm. 405 de 11 de mayo de 1951 (pág. 1059) se en-mendó este artículo, mas el Disponiéndose anterior sigue leyéndose en la forma arriba copiada.